Citation Nr: 0309883	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
postoperative residuals of a left meniscectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1, 2001, rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reduced the evaluation assigned 
for postoperative residuals of a left meniscectomy from 
20 percent to 10 percent, effective September 1, 2001.  The 
20 percent rating was originally assigned from November 1992.  
Following review of outpatient treatment records dated in 
July and August 2000, and the report of a March 2001 VA 
examination, a rating decision of March 2001 proposed that 
the 20 percent be reduced to 10 percent.  The veteran was 
notified by letter of the proposed reduction and offered a 
period of 60 days in which to submit evidence to show that 
the change should not be made.  In the absence of a response 
from the veteran, the May 2001 rating decision was rendered 
in order to effectuate the proposed reduction.  The veteran 
testified at a video conferencing hearing before the 
undersigned in December 2001 in connection with his appeal of 
the reduction.  


FINDINGS OF FACT

1.  An October 1993 rating decision assigned an increased 
rating of 20 percent for the veteran's service-connected 
postoperative left medial meniscectomy, effective in November 
1992.

2.  A rating decision of May 2001 reduced the 20 percent 
rating to 10 percent, effective September 1, 2001.

3.  The evidence before the RO in May 2001 did not 
demonstrate with reasonable certainty that improvement of the 
veteran's left knee disability had taken place.


CONCLUSION OF LAW

Reinstatement of a 20 percent rating for postoperative 
residuals of a left medial meniscectomy is warranted.  
38 C.F.R. § 3.344 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained the RO's determination that 
reduction of the rating for the left knee disorder was 
required.  The statement of the case set forth the full text 
of the VCAA regulations.  A March 2001 letter advised the 
veteran that the best evidence to submit to oppose the 
proposed reduction would be a statement from his physician 
showing the current status of the disability.  These 
documents are sufficient to put the veteran on notice of the 
requirements of the law and the evidence needed to contest 
the reduction.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the RO has apparently obtained all relevant evidence in this 
case regarding the severity of the disability at issue, 
including the scheduling of a VA examination.  All referenced 
VA outpatient treatment records were requested, and all 
available records were obtained.  To the extent that the 
Board can ascertain, there is no additional VA or private 
evidence that might be obtained to substantiate the veteran's 
appeal.  It should be noted that in the circumstances of this 
case, as discussed below, given the nature of the RO's 
determination, the burden of producing the relevant evidence 
is on the VA rather than the veteran.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background.

Service medical records show that the veteran developed 
problems with his left knee after basic training.  In January 
1976, he underwent a left lateral meniscectomy.  By a rating 
decision of July 1978, service connection was granted for 
residuals of the left meniscectomy, and a 10 percent rating 
was assigned, effective in November 1977.

In November 1992, the veteran filed a claim for an increased 
rating for his left knee.  At a VA examination performed in 
March 1993 in connection with that claim, the veteran stated 
that following his surgery in service, he had done fairly 
well until two years ago when he began to develop problems 
with the left knee.  He complained that the knee locked in 
the sitting position, that he had difficulty getting up from 
the sitting position, and that the knee gave out on climbing 
or running.  On examination, it was noted that the veteran 
did not bear full weight on his left foot.  He was able to 
squat fully.  The range of motion was from 0 to 120 degrees.  
There was no swelling or deformity.  There was approximately 
three-quarters of an inch of quadriceps atrophy compared to 
the right extremity.  The varus test was positive.  There was 
crepitus in the left knee.  There was weakness of 
dorsiflexion and plantar flexion of the left foot.  An X-ray 
showed minimal hypertrophic spurs over the left tibia.  There 
was no narrowing of the joint spaces or significant 
degenerative changes.  The diagnosis was postoperative 
residuals of the left knee with disuse atrophy of the 
quadriceps and lateral instability.

By a rating decision of October 1993, the RO raised the 
rating for the service-connected left knee disability from 
10 percent to 20 percent, effective in November 1992.  

In October 2000, the veteran requested an increased rating 
for his left knee disability, stating that the condition had 
gotten worse over the last five years and that he had been 
receiving VA outpatient treatment.  VA outpatient treatment 
records show that when seen for the left knee in August 2000 
the veteran stated that during the past year he had started 
to have catching and buckling symptoms.  The range of motion 
was from 0 to 120 degrees.  There was no effusion or 
swelling.  There was mild quadriceps atrophy, weakness, and 
tenderness.  There was no instability or laxity.  An X-ray 
showed no fracture or subluxation.  

The veteran underwent a VA examination in March 2001.  He 
related that during the past two years he had had increasing 
symptoms related to his knee, including pain, soreness, 
tenderness, occasional swelling, stiffness, giving way, 
locking and fatigability.  He wore an elastic support when 
running or playing tennis.  He was able to do normal daily 
activity.  Examination showed a little bit of tenderness and 
soreness over the medial and lateral joint lines.  There was 
pain at the extremes of motion.  Motion of the knee was from 
0 to 130 degrees with mild to moderate pain over the last 10 
to 20 degrees.  There was slight crepitation on motion.  The 
knee was stable.  The clinical impression on X-ray 
examination of the knee was no significant bone or joint 
abnormality.  The diagnosis was residual postoperative 
meniscectomy of the left knee.

At his December 2002 video conferencing hearing, the veteran 
testified  that he experienced pain on squatting, lying or 
bending, and had to avoid doing certain motions.  He related 
that he had less motion in the knee than some people due to 
not having a cartilage in the knee.  He stated that the knee 
swelled at times and that he had no clue as to why.  The pain 
interfered with playing with his children.  He indicated that 
it had been brought to his attention that he tended to walk 
with a limp.  He indicated that he had received treatment at 
a VA hospital since the year 2000, but that he had gone to 
local hospitals to obtain pain relief, including St. Luke's 
Hospital and St. Vincent's Charity Hospital.  He indicated 
that St. Vincent's Charity Hospital did not have a record of 
his visits and that St. Luke's Hospital had disbanded.  On 
further questioning, the veteran stated that his knee popped 
and locked and that on occasion it buckled on activity.  He 
stated that it was sometimes unstable and moved from side to 
side.  He related that his leg was uncomfortable when he sat 
for a long period of time and that he was unable to cross his 
legs.

A subsequent RO request for records from St. Vincent's 
Charity Hospital and St. Luke's Medical Center resulted in 
the receipt in May 2002 of medical records from St. Luke's 
Medical Center dated in 1994.  The records contain no 
reference to the left knee.

Legal criteria 

Disability evaluations are determined by comparing the 
manifestations of a particular disorder with requirements set 
forth in the VA Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2002).  

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability," slight impairment is rated as 10 percent 
disabling.  A 20 percent rating is provided for moderate 
disability and a 30 percent rating is provided for severe 
disability.  38 C.F.R. § 4.71a, Code 5257 (2002).

Under Code 5260, limitation of flexion of the knee is rated 
10 percent disabling where flexion is limited to 45 degrees.  
A 20 percent rating is provided for limitation of flexion to 
30 degrees, and a 30 percent rating is provided for 
limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, Code 
5260 (2002).

Under Code 5261, limitation of extension of the knee is rated 
10 percent disabling where extension is limited to 10 
degrees.  A 20 percent rating is provided for limitation of 
extension to 15 degrees.  38 C.F.R. § 4.71a (2002).  

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 1991).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2002).

Rating agencies must handle cases affected by a change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations, consistent 
with the laws and regulations governing disability 
compensation.  Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction of an evaluation.  Ratings on 
account of diseases subject to temporary or episodic 
improvement, for example, psychotic reaction, will not be 
reduced on any one examination, except in those instances 
where all of the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, although material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2002).

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued at the same level for 5 years or more.  38 
C.F.R. § 3.344(c) (2002).  

Discussion 

The Board notes that by notifying the veteran of the proposed 
reduction and offering him an opportunity to respond, the RO 
has properly satisfied the procedural prerequisites for its 
determination to reduce the rating for the left knee.  

The 20 percent rating assigned for the service-connected left 
knee disability from November 1992 was in effect for more 
than five years before the RO proposed to reduce such rating 
to 10 percent.  Consequently, the provisions of 38 C.F.R. 
§ 3.344 apply, and the burden of proof is on the VA to 
demonstrate improvement.  The United States Court of Appeals 
for Veterans Claims (Court) has made it clear that this 
regulation may not be ignored.  Lehman v. Derwinski, 1 Vet. 
App 339 (1991); Heerdt v. Derwinski, 1 Vet. App 260 (1992); 
Dofflemeyer v. Derwinski, 1 Vet. App 277 (1993); Kitchens v. 
Brown, 7 Vet. App. 320, 324 (1995).  

It is undisputed that the evidence of record in October 1993 
justified the assignment of an increased rating of 
20 percent.  The report of the VA examination of March 1993 
showed, in addition to the veteran's complaints of locking 
and giving way of the left knee, a slight restriction of 
normal flexion of the knee, quadriceps atrophy, tenderness, 
lateral instability, and weakness of flexion and 
dorsiflexion.  These findings were reasonably found to 
represent moderate disability under Code 5257.  

The report of the March 2001 VA examination appears at face 
value to suggest some improvement in the condition of the 
knee, considering that the abnormal findings on objective 
examination are limited to slight tenderness and soreness 
over the medical and lateral joint line, pain at the extremes 
of motion, and slight crepitation on motion.  However, there 
is a slight inconsistency with these findings and those 
reported in outpatient records a few months earlier in August 
2000 which showed mild atrophy, weakness and tenderness as 
well as a slightly greater degree of loss of flexion of the 
knee.  Although neither the March 2001 examination nor the 
August 2000 outpatient note showed lateral instability, as 
reported in 1993, when read in conjunction with each other 
they cannot be said to show true improvement, especially 
since the August 2000 entry showed the continued presence of 
disuse atrophy.  The March 2001 examination contained no 
findings at all concerning atrophy and is to that extent less 
complete than the March 1993 examination upon which the 
20 percent rating was based.  

Consequently, it cannot be stated with certainty that the 
preponderance of the evidence of record supports the 
reduction of the rating from 20 percent to 10 percent or 
otherwise satisfies the requirements of the regulation.  See 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The 
VA has therefore failed to meet the applicable burden of 
proof and the prior 20 percent rating is reinstated.  


ORDER

Reinstatement of a 20 percent rating for residuals of a left 
medial meniscectomy from September 1, 2001, is granted, and 
the appeal is allowed to that extent, subject to the criteria 
governing the payment of monetary awards.  



                       
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

